AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COUR
                                             SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                              JUDGMENT IN A CRI
                                     V.                                (For Offenses Committed On
                    GABRIEL MEZA-IV ANEZ (I)
                                                                          Case Number:         3: l 8-CR-05403-LAB

                                                                       Lauren J. Clark
                                                                       Defendant's Attorney
USM Number                           81165-298
• -
THE DEFENDANT:
 [:gj   pleaded guilty to count(s)         One of the Information

 D      was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title and Section   I Nature of Offense                                                      Count
        8:1326(A), (B) • Attempted Reentry Of Removed Alien (Felony)                                 1




    The defendant is sentenced as provided in pages 2 through                     2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D       The defendant has been found not guilty on count(s)

 D       Count(s)
                    --------------- is                                       dismissed on the motion of the United States.

 cgJ     Assessment: $100.00 - waived


 •       JVT A Assessment*: $

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 i:gJNo fine                       •
                               Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                       HON. LARRY             LAN BURNS
                                                                        CHIEF UNITED STATES DISTRICT JUDGE
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Gabriel Meza-Ivanez (I)                            Judgment - Page 2 of 2
  CASE NUMBER:             3: l 8-CR-05403-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years


                                     SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3:18-CR-05403-LAB
